DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 19-21 each require at least an encoder comprising: circuitry; and memory, wherein, using the memory, the circuitry: derives a prediction error of a current block of an image; performs, based on a size of the current block, either i) a primary transform on the prediction error and a secondary transform on a result of the primary transform, or ii) a primary transform on the prediction error and a secondary transform on a part of the result of the primary transform; quantizes a result of the secondary transform; and encodes a result of the quantization.
The prior arts on record teach the following: an encoder comprising: circuitry; and memory, wherein, using the memory, the circuitry: derives a prediction error of a current block of an image; quantizes a result of the secondary transform; and encodes a result of the quantization
However, none of the prior arts disclose performs, based on a size of the current block, either i) a primary transform on the prediction error and a secondary transform on a result of the primary transform, or ii) a primary transform on the prediction error and a secondary transform on a part of the result of the primary transform in combination with the other features as stated in claims 19-21. None alone teaches, and none in combination fairly suggests as obvious, an invention having all of the limitations of the allowed claims.

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426